Quillian, Judge.
The defendant appeals from her conviction and sentence for criminal trespass. See Criminal Code of Georgia § 26-1503 (Ga. L. 1968, pp. 1249, 1285; 1969, pp. 857, 859). Held:
1. The accusation charged that the defendant: "did knowingly and without authority, enter upon the premises of Holiday Inn of America, operating as Holiday Inn, located at 1380 Virginia Ave., after receiving, prior to such entry, notice from H. R. Turner the authorized agent of said corporation, the owner of such premises that such entry was forbidden.”
The sole witness for the state, H. R. Turner, testified that he was a detective on the City of East Point Police Department. There was no evidence that he was the owner, occupant or agent of the owner of the premises, which was a Holiday Inn. See Criminal Code of Georgia § 26-1503 (b) (2). Hence, the evidence failed to sustain a conviction for criminal trespass on the grounds alleged.
2. In view of our holding in the first headnote of this opinion, it is not necessary to pass on the remaining enumerations of error.

Judgment reversed.


Deen,P. J., and Webb, J., concur.

Hinson McAuliffe, Solicitor, Charles Hadaway, Assistant Solicitor, for appellee.